Order entered May 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00267-CR
                                     No. 05-13-00268-CR
                                     No. 05-13-00269-CR

                        CHRISTOPHER JAMES RYALS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F05-18864-U, F12-40687-U, F12-41706-U

                                          ORDER
       The Court DENIES appellant’s May 16, 2014 motion for the record. As to cause number

05-13-00267-CR, counsel has not yet filed a brief and appellant is not entitled to hybrid

representation.

       As to cause numbers 05-13-00268-CR and 05-13-00269-CR, appellant’s counsel has

certified that she has sent appellant the record. Appellant request for the record appears to be

based on issues that he believes should be in the record rather than any complaint regarding the

incompleteness of the record.
        We remind appellant that his pro se response to the Anders brief filed in cause numbers

05-13-00268-CR and 05-13-00269-CR is due by JULY 1, 2014. If the pro se response is not

filed by that date, the appeals will be submitted on the Anders brief alone.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

        We DIRECT the Clerk to send a copy of the order, by first-class mail, to Christopher

Ryals, TDCJ No. 1840892, Tulia Unit, 4000 Hwy 86 West, Tulia, Texas 79088.


                                                      /s/    LANA MYERS
                                                             JUSTICE